J-A02007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CJD GROUP, LLC                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY AND NYIESHA HOPKINS                :
                                               :
                       Appellants              :   No. 1148 MDA 2018

                  Appeal from the Order Entered May 17, 2018
      In the Court of Common Pleas of York County Civil Division at No(s):
                               2017-SU-001319


BEFORE: LAZARUS, J., DUBOW, J., and NICHOLS, J.

JUDGMENT ORDER BY LAZARUS, J.:                      FILED DECEMBER 13, 2018

       Anthony and Nyiesha Hopkins (the Hopkinses) appeal, pro se, from the

trial court’s order granting Appellee CJD Group, LLC’s (CJD) motion for

judgment on the pleadings1 in this ejectment action. After review, we quash

the appeal.


____________________________________________


1 Pursuant to Pa.R.C.P. 1034, “after the pleadings are closed, but within such
time as not to unreasonably delay trial, any party may move for judgment on
the pleadings.” Pa.R.C.P. 1034(a).

       Appellate review of an order granting a motion for judgment on
       the pleadings is plenary. The appellate court will apply the same
       standard employed by the trial court. A trial court must confine
       its consideration to the pleadings and relevant documents. The
       court must accept as true all well[-]pleaded statements of fact,
       admissions, and any documents properly attached to the
       pleadings presented by the party against whom the motion is filed,
       considering only those facts which were specifically admitted.
J-A02007-19



       CJD is a limited liability company located in Lancaster, Pennsylvania.

The Hopkinses were residents of a home located at 2 Eagleton Drive, in York,

Pennsylvania.      On February 13, 2017, CJD purchased the Eagleton Drive

property at a sheriff’s sale after the Hopkinses defaulted on their mortgage.

On March 29, 2017, the York County Sheriff signed the deed for the Eagleton

Drive property over to CJD; the deed was properly recorded on the same date.

       When the Hopkinses failed to vacate the property, CJD instituted the

underlying ejectment action.             The Hopkinses filed their answer and

counterclaims; the answer only generally denied the allegations in the

complaint and failed to include any facts to support the counterclaims. CJD

filed its reply to the Hopkinses’ counterclaim on September 18, 2017.

       On February 26, 2018, CJD filed a motion for judgment on the pleadings.

In its motion, CJD averred that the Hopkinses had no legitimate defense to its

ejectment action and that it was entitled to “immediate physical possession of

the [p]roperty[,] costs of $2,500.00, plus unliquidated costs, rental

arrearages of $24,000.00, plus $2,200.00 per month for each month after

February 2018, and reasonable attorney’s fees incurred in pursuing th[e]

action.” Plaintiff’s Motion for Judgment on the Pleadings, 2/26/18, at 4. The

____________________________________________


Rourke v. PA Nat'l Mutual, 116 A.3d 87, 91 (Pa. Super. 2015).
Furthermore, “[w]e will affirm the grant of such a motion only when the
moving party’s right to succeed is certain and the case is so free from doubt
that the trial would clearly be a fruitless exercise.” Century Sur Co. v.
Essington, 140 A.3d 46, 51 (Pa. Super. 2016).



                                           -2-
J-A02007-19



court granted the motion, concluding that there was no disputed issue of fact

that “Plaintiff has established an immediate right to the possession of the

property at 2 Eagleton Drive, York, Pennsylvania, 17407[,] and it is entitled

to judgment as a matter of law.”       Order Granting Plaintiff’s Motion for

Judgment on the Pleadings, 5/17/18, at 4. Specifically, the court found the

following facts:   (1) CJD was not in possession of the property; (2) the

Hopkinses admitted they were still in possession of the property; (3) CJD

purchased the property as a result of a mortgage foreclosure; and (4) CJD

recorded the deed on the property. Thus, the court concluded that CJD is the

legal owner of the property and has the immediate right to possess it. Id. at

5.

      The Hopkinses filed a timely notice of appeal and court-ordered

Pa.R.A.P. 1925(b) statement of errors complained of on appeal. On appeal,

the Hopkinses raise the following issue:

      Is defendant entitled to a new trial because the court violated
      defendant’s rights under the Confrontation Clause by admitting
      evidence without testimony or victim, who did not complete a
      direct examination and thus was entirely unavailable for cross-
      examination, [and t]he court rejected defendant’s counter[]claim
      to CJD ejectment action without direct examination to a jury,
      R.266a, notwithstanding that defendant did not receive any
      opportunity to cross-examine.

Appellants’ Brief, at 8.

      The Hopkinses’ issue is, at best, confusing.   Moreover, it in no way

relates to the issues raised in their Rule 1925(b) concise statement.    See

Koller Concrete, Inc. v. Tube City IMS, LLC, 115 A.3d 312, 320-21 (Pa.


                                    -3-
J-A02007-19



Super. 2015) (Superior Court will not address issue presented in statement of

questions involved where no corresponding analysis included in brief).

However, most fatal to this appeal is the fact that the Hopkinses’ appellate

brief2 contains no cogent discussion or analysis explaining how the court erred

in granting CJD’s motion for judgment on the pleadings or any authority to

support its appeal.3 It is well-established that this Court will not consider an

argument that is undeveloped. Lechowicz v. Moser, 164 A.3d 1271, 1276

(Pa. Super. 2017) (Superior Court will not consider argument that is not

properly developed); In re C.R., 113 a.2d 328 (Pa. Super. 2015) (our Court

will not consider argument when appellant fails to cite legal authority or

otherwise develop issue).




____________________________________________


2 Rather, the argument section of the appellate brief rambles on about how
the court granted the motion “without proof of what CJD Group[,] LLC],
claim[s] to be fact[,] . . . that M.H. was not placed under oath[,] and CJD has
yet to testifying [sic] in the presence of the judge, the attorney, for the
plaintiff[.]” Appellants’ Brief, at 11.

3In fact, the only legal authority cited in the Hopkinses’ brief is 42 Pa.C.S.A.
§ 5984.1, a statute that concerns the recorded testimony of child victims and
witnesses.

                                           -4-
J-A02007-19




     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2018




                          -5-